WADDILL, District Judge
(after stating the facts as above). ■ In this case there is no denial by the respondent that the services sued for were rendered, and were efficient, timely performed, and most valuable in character; and the controversy is solely over the amount to be allowed the salvors therefor. No general discussion of the. principles controlling salvage awards in fire cases need be entered into, as they are well and definitely understood. The Jefferson (D. C.) 181 Fed. 416. The court will therefore content itself with stating the special considerations that led it to allow the sums awarded.
First. The Maryland is a large first-class passenger and. freight steamer on the line between New York and Norfolk, Va., via Cape Charles, and built to withstand the storms incident to crossing the waters of lower Chesapeake Bay. 'She was crowded with passengers at the time, having on board 107, and well loaded with freight on the lower and main decks, in addition to express and United States mail matter. The fire broke out about 6:40 on the evening of the 15th of December, 1910, shortly before the steamer reached the Virginian Railway piers at Sewells Point, and was at once found to be of grave character. The ship was at the earliest moment after discovery of the fire, headed for the Deepwater Pier of the Jamestown Exposition at Sewells Point, to which she was made fast, and every possible effort exercised by her master and crew to avert the impending disaster. Fire signals were promptly given, to which all of the neighboring shipping responded, and telephone communication was had looking for assistance from Newport News and Port Norfolk. The libelants, as well as other vessels in the neighborhood, appeared quickly on the scene, but to the former alone, save what assistance the Maryland herself rendered, is due the credit for extinguishing the fire and saving the ship, though one of the tugs of the respondent company likewise rendered some assistance. The passengers were all landed on the piers, and it seems without special injury to them, and, after some hours, were transferred to another steamer of the same line. The fire which for a while could not be. subdued was finally gotten under control in perhaps an hour and a half; and by 11 o’clock at night was apparently, entirely extinguished. The mail and express matter appears to have been saved without particular loss, though the cargo was seriously damaged, and some of it totally destroyed. The services rendered by the salvors were valuable, and performed in a highly intelligent and satisfactory manner at considerable risk at times to members of the sal-vors personally. Indeed, the court thinks the extinguishment of the fire was due largely to the manner in which the work in hand was *643performed; the officers aiul crew of the Maryland likewise doing all in their power to the same end. The spirit displayed in the effort to save the burning ship on the part of all engaged in the service was highly commendable, and, indeed, it was only by the prompt and efficient action of this large number of intelligent seamen that the saving of this ship was possible, and particularly with such small damage to her.
Second. In the view taken by the court of the testimony, great success attended the service, as the steamer was in undoubted danger of total destruction, which condition was accentuated by reason of the strong wind from the -west northwest, having regard to the place of anchorage of the vessel, which made her position at the Deepwater pier an exceedingly exposed one, immediately within the sweep of the wind down James river, across the upper waters of Hampton Roads and Chesapeake Bay to the Capes. The subjection of the fire under the circumstances was not only exceedingly difficult, but it is doubtful whether it could have been accomplished at all, had the fire been on the port, instead of the starboard side of the steamship.
Third. The vessels engaged in the salvage' services were of great value, largely in excess of $100,000 in the aggregate. The Endeavor was a passenger steamer of large size, used as a ferryboat plying between Newport News and Sewells Point, a distance of some six miles. The tugs, with the exception of the Bedes, were all large and powerful, the Helen and Wanderer especially fitted with extra large pumps and fire apparatus, used for fighting fire in the harbors of Newport News and Norfolk, and the officers and crews of the ferryboat and tugs were men of considerable experience in extinguishing fires by means of tugboats; one or more of them being experts in that line, which greatly added to the character and efficiency of the service's performed. They one and all abandoned the services they were rc-spectively engaged in at the time the fire signals were given, and gave unremitting attention to the work of saving the Maryland, as long as they could be of service, some of the boats being detained much longer than others, the longest from the beginning of the fire until about 11:30 at night.
Fourth. At the trial, the respondent strongly urged that the award should be controlled by the fact that the ’Maryland could have landed her passengers, backed out into deeper water in the channel, opened her sea-cocks, and scuttled herself; and in that event certainly her hull would have been saved, and her machinery not seriously injured. This defense is apparently an afterthought, certainly nothing of the sort -was contemplated at the time of the fire, and in the opinion of the court it would, under the circumstances, have been impossible, and indeed reckless to have attempted such a thing; and it by ho means follows, taking into account the damage to and almost certain loss of mail and express matter, passengers’ baggage and freight, that it would have been at all a practicable thing from an expense standpoint to have done. The navigators of the Maryland made no such attempt; on the contrary, they adopted an entirely different course, and one in which they sought most urgently, for and accepted assis*644tance. In fact,.-they adopted the only course that tlieir experience and wisdom indicated to them was proper. They displayed great coolness, courage, and sagacity in all they did, and in no other way could they have saved the steamer.
Fifth. The court will not attempt to go into details of the reasons which impelled it to make the apportionment of the award between the several salving vessels, as there is no exception in that respect among them, further than to sajr that they will fully appear by a careful examination of the testimony, and the circumstances under which they severally performed the work in hand. An illustration for instance of one of the cases is that of the Eccles, a small tugboat, which by reason of her light draft, could pass around the steamer into shoal water, and fight the fire from her starboardside, a position of great advantage, though of much danger to the Eccles.
Sixth. In the division of the award between the libelant vessels and crews, there is likewise no dispute. The court believes, having regard to the services rendered, and taking into account the value of the several vessels, and the character of the services performed by the seamen, that the division is a proper one as made (Cape Fear Towing & Transportation Co. v. Pearsall, 90 Fed. 435, 33 C. C. A. 161), and within the ruling of the Circuit Court of Appeals for this circuit in the comprehensive opinion of Judge.Simonton in that case.